         Case 1:20-cv-03047-MKD      ECF No. 27    filed 07/27/21   PageID.2075 Page 1 of 3




1
                                                                                  FILED IN THE
                                                                              U.S. DISTRICT COURT
                                                                        EASTERN DISTRICT OF WASHINGTON
2
                                                                          Jul 27, 2021
3                                                                            SEAN F. MCAVOY, CLERK



4                           UNITED STATES DISTRICT COURT

5                         EASTERN DISTRICT OF WASHINGTON

6    BRANDI W.1,                                        No. 1:20-cv-03047-MKD

7                           Plaintiff,                  ORDER GRANTING
                                                        STIPULATED MOTION FOR
8    vs.                                                REMAND PURSUANT TO
                                                        SENTENCE FOUR OF 42 U.S.C. §
9    KILOLO KIJAKAZI, ACTING                            405(g)
     COMMISSIONER OF SOCIAL
10   SECURITY,2                                         ECF Nos. 22, 26
                  Defendant.
11
              Before the Court is the parties’ Stipulated Motion for Remand, ECF No. 26,
12
     requesting remand of the above-captioned matter to the Commissioner for
13

14   1
         To protect the privacy of plaintiffs in social security cases, the undersigned

15   identifies them by only their first names and the initial of their last names. See

16   LCivR 5.2(c).

17   2
         Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9,

18   2021. Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Kilolo

19   Kijakazi is substituted for Andrew M. Saul as the defendant in this suit. No further

20   action need be taken to continue this suit. See 42 U.S.C. § 405(g).



     ORDER - 1
      Case 1:20-cv-03047-MKD        ECF No. 27    filed 07/27/21   PageID.2076 Page 2 of 3




1    additional administrative proceeding pursuant to sentence four of 42 U.S.C. §

2    405(g). Attorney Kevin Kerr represents Plaintiff. Attorney Leisa Wolf represents

3    Defendant. The parties have consented to proceed before a magistrate judge. ECF

4    No. 6.

5             After consideration, IT IS HEREBY ORDERED that:

6             1. The District Court Executive is directed to substitute Kilolo Kijakazi as

7    the Defendant and update the docket sheet.

8             2. The parties’ Stipulated Motion for Remand, ECF No. 26, is GRANTED.

9             3. The above-captioned case be REVERSED and REMANDED to the

10   Commissioner of Social Security for further administrative proceeding pursuant to

11   sentence four of 42 U.S.C. § 405(g).

12            The parties have stipulated to the following:

13            On remand, the Appeals Council will instruct the ALJ to:

14                Offer Plaintiff the opportunity for a new hearing;

15                Reevaluate the medical evidence, including Dr. Whetstone’s opinion;

16                Reassess Plaintiff’s subjective allegations and residual functional

17                  capacity;

18                Obtain supplemental vocational evidence, as needed;

19                Reassess whether Plaintiff could perform her past relevant work or
20                  other work existing in the national economy; and



     ORDER - 2
      Case 1:20-cv-03047-MKD     ECF No. 27    filed 07/27/21   PageID.2077 Page 3 of 3




1              Take further action to complete the administrative record, resolve the

2                above issues, and issue a new decision.

3    See ECF No. 26 at 2.

4          3. Judgment shall be entered for PLAINTIFF.

5          4. Plaintiff’s Motion for Summary Judgment, ECF No. 22, is STRICKEN

6    AS MOOT.

7          5. Upon proper presentation, this Court consider Plaintiff’s application for

8    fees and expenses under the Equal Access to Justice Act, 28 U.S.C. § 2412(d).

9          The District Court Executive is directed to enter this Order, enter

10   Judgment, forward copies to counsel, and CLOSE THE FILE.

11         DATED July 27, 2021.
                                 s/Mary K. Dimke
12
                                 MARY K. DIMKE
                        UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20



     ORDER - 3
